                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

FREDERICK BOOTH,
                                           )
             Plaintiff,                    )
                                           )
v.                                         )      No.:     3:18-CV-229-TAV-HBG
                                           )
TONY PARKER,                               )
MIKE PARRIS,                               )
RUSTY HALL,                                )
STANTON HIEDLE, and                        )
J. GRUBBS,                                 )
                                           )
             Defendants.                   )


                                  JUDGMENT ORDER

      For the reasons expressed in the memorandum opinion filed this day, it is

ORDERED and ADJUDGED that this prisoner’s pro se civil rights action, filed under 42

U.S.C. § 1983, is DISMISSED for failure to state a claim upon which relief may be

granted. 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

      The Court CERTIFIES, for the reasons contained in the memorandum opinion,

that any appeal taken from this decision would not be taken in good faith. 28 U.S.C. §

1915(a)(3); Fed. R. App. P. 24.   The Clerk is DIRECTED to close this case.

      ENTER:


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE

ENTERED AS A JUDGMENT
    s/ John L. Medearis
   CLERK OF COURT
